Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed December 5, 2022 have been received and reviewed. Claims 1, 59, 61, 171, 190 and 194-196 are now pending in this application.
The claims are now drawn to a method of treating synovial sarcoma by reducing the level and/or activity of BRD9 by administering a compound of Formula I according to claim 1.
Election/Restrictions
Applicant’s election without traverse of the species of Compound D16 found in Table 2 in the reply filed on June 17, 2022 is acknowledged.
	The search was expanded to embrace the compound of Formula I according to claim 1 wherein A is Formula E-a and B is Formula A-1 according to claim 61, wherein Y1 is -C(O)- or -CH2-.
	The search and examination have been limited to the method use of this genus.
Improper Markush Rejection
	Claims 1, 59, 61, 171 and 194-196 are rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. The compounds of Formula I do not have unity of invention the compounds because they do not have a significant structural feature that is shared by all of its alternatives which is inventive. The common structural feature shared by all of the alternatives of formula (I), namely the optionally fused pyrimidinone-phenylene moiety, is old. The common structural feature of Formula I, is not a patentable advance over the prior art.
	The special technical feature is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. The feature is, thus, not special if it is known. 
	The compounds of Formula I are drawn to structurally dissimilar compounds which are classified separately, require separate literature searches and are not art recognized equivalents. 
	Limiting the claims to the group indicated as having been searched would overcome this rejection.
Claim Rejections - 35 USC § 112
Claims 1, 59, 61, 171, 190 and 194-196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The group “thiol” is not a substituent but a class of compounds. If the group -SH is intended, this is a mercapto. A definition in the specification which distorts the meaning of an accepted term renders the claims confusing (In re Hill 73 USPQ 482).
ii) The nature of the “degradation moiety” and “ubiquitin ligase binding moiety” defined for “B” is unclear. One skilled in the art cannot say what this looks like. A clarification is required.
iii) Claim 190 has not been presented properly. The claim depends from a method of use claim but is drawn to a compound. The claim also uses improper Markush language. Therefore, language, such as, “the method of claim 1 wherein the compound is selected from the group consisting of” is suggested.
iv) Regarding claim 194, it is unclear what is intended by “wherein the ubiquitin ligand moiety comprises Cereblon ligands, or derivatives or analogs thereof.” Are these included in the ubiquitin ligand moiety or is the ubiquitin ligand moiety selected from Cereblon ligands? A clarification is required. Also, the metes and bounds of the derivatives or analogs cannot be ascertained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 17, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624